


1


ASSIGNMENT AGREEMENT
This Assignment Agreement (the “Agreement”) is made as of April 21, 2015 by and
among Big Red, Inc., a corporation organized under the laws of Texas, with
offices located at 6500 River Place Boulevard, Building 1, Suite 450, Austin,
Texas 78730 (the “Assignor”), Level 5 Beverage Company, Inc., a corporation
organized under the laws of Delaware, with offices located at 800 Bering Drive,
Suite 201, Houston, Texas 77057 (the “Assignee”), and Power Brands
International, LLC, a limited liability company organized under the laws of
California, with offices located at 16501 Sherman Way, #225, Van Nuys,
California 91406, and the General Partner of the Partnership (the “General
Partner”), each a “Party” and, as the context requires, any two or more,
collectively, “Parties”). Capitalized terms used but not defined herein shall
have the meanings for such terms that are set forth in the Purchase Agreement
(as defined below).
Whereas:
A.         VitaminFizz, L.P. is a limited partnership organized under the laws
of California, with offices located at 16501 Sherman Way, #225, Van Nuys,
California 91406 (the “Partnership”). The Partnership is governed pursuant to
the Agreement of Limited Partnership of VitaminFizz, L.P., dated as of June 30,
2010 (the “Partnership Agreement”).
B.     Assignor has agreed to sell and assign the Interests to Assignee; and
Assignee has agreed to acquire such Interests from the Assignor pursuant to the
terms of that certain Limited Partnership Interest Purchase Agreement made and
entered into as of the date hereof (the “Purchase Agreement”), by and among
Assignee, Assignor, and the Partnership.
C.     The General Partner, has consented to such assignment and assumption of
the Interests pursuant to the terms of this Agreement and the Purchase
Agreement.
D.      The Parties hereto have agreed to admit Assignee as a substituted
Limited Partner (as defined in the Partnership Agreement) in the Partnership in
exchange for consideration set forth in the Purchase Agreement.   
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:
2.   Assignment and Assumption. Effective as of the date hereof, Assignor hereby
assigns, sells, transfers and sets over (collectively, the “Assignment”) to
Assignee all of Assignor’s right, title, benefit, privileges and interest in and
to, and all of Assignor’s burdens, obligations and liabilities in connection
with, the Interests. Assignee hereby accepts the Assignment and assumes and
agrees to observe and perform all of the duties, obligations, terms, provisions
and covenants with respect to the Interests and Partnership Agreement.
3.   Terms of the Purchase Agreement. The terms of the Purchase Agreement,
including but not limited to Assignor’s representations, warranties, covenants,
agreements and indemnities relating to the Interests, are incorporated herein by
this reference. Assignor acknowledges and agrees that the representations,
warranties, covenants, agreements and indemnities contained in the Purchase
Agreement shall not be superseded hereby but shall remain in full force and
effect to the full extent provided therein. In the event of any conflict or
inconsistency between the terms of the Purchase Agreement and the terms hereof,
the terms of the Purchase Agreement shall govern.
4.       General Partner Acknowledgement and Consent. In accordance with the
terms of the Partnership Agreement, including, but not limited to Article 12
thereof, the General Partner hereby consents to, acknowledges and accepts the
Assignment of the Interests described in this Agreement and the Purchase
Agreement and consents to the Assignee becoming a substituted Limited
Partnership of the Partnership with respect to the Interests, which




--------------------------------------------------------------------------------




shall include all rights afforded to a substituted Limited Partner under the
Partnership, including, but not limited to the right to vote or approve
amendments under the Partnership Agreement.
5.    Further Actions. Each of the parties hereto covenants and agrees, at its
own expense, to execute and deliver, at the request of the other party hereto,
such further instruments of transfer and assignment and to take such other
action as such other party may reasonably request to more effectively consummate
the assignments and assumptions contemplated by this Assignment and Assumption
Agreement.


6.            Miscellaneous.
6.1   If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws, such provision shall be fully
severable. This Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised a part of this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.
6.2 This Agreement may be signed in any number of counterparts, each of which
shall be an original for all purposes, but all of which taken together shall
constitute only one agreement. The production of any executed counterpart of
this Agreement shall be sufficient for all purposes without producing or
accounting for any other counterpart thereof.
6.3 This Agreement shall be binding upon and inure to the benefit of the heirs,
executors, administrators, legal representatives and permitted successors and
assigns of the Parties hereto. This Agreement shall be interpreted in accordance
with the laws of the state of California.
6.5   The Parties shall execute and deliver such further instruments and do such
further acts and things as may be required to carry out the intent and purposes
of this Agreement.
6.6   All article and section titles or captions contained in this Agreement are
for convenience only and shall not be deemed part of the text of this Agreement.
6.7  This Agreement and the Purchase Agreement constitute the sole agreements of
the Parties with respect to the matters herein, all prior oral or written
agreements being merged herein. This Agreement may only be modified by a writing
signed by all of the Parties hereto and time is of the essence of this
Agreement.
[Signature page follows] 




IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
set forth above. 


ASSIGNOR:


Big Red, Inc.


By: __/s/ Gary Smith__________________
Name: Gary Smith




ASSIGNEE:








--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



Level 5 Beverage Company, Inc.




By: ___/s/ V. Scott Vanis_____________
Name: V. Scott Vanis
Title: CEO
   
GENERAL PARTNER:


Power Brands International, LLC


By: ____/s/ Darin Ezra_______________
Name: Darin Ezra
Title: Managing Member




